DETAILED ACTION 
The present application, filed on 6/17/2019 is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.  
a.  Claims 1, 8, 15 are amended
b.  Claims 6, 13, 20 are cancelled 

Overall, Claims 1-5, 7-12, 14-19 are pending and have been considered below.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.     

Claims 1, 8, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kolam (US 9,401,949), in view of Adams (US 2016/0218881), in further view of Bakar (US 9,379,932).  
Regarding Claims 1, 8, 15 – Kolam discloses: A method comprising:  
receiving, from a computing device, a request for content hosted by a content provider device; {see at least fig5, rc502, (49)/[9:12-37] request for content is received}    
determining one or more content variations for the requested content to provide to the computing device; {see at least fig8, fig9, (81)-(91)/[17:38-20:2] content variations, current version, previous versions, to be provided upon request}  
generating, by a processing device, …, the hash value identifying the … to be provided to the computing device, and storing the hash value; and {see at least fig7, rc706, (77)-(78)/[16:48-17:15] generating and storing hash values for each version; fig7, rc708, (77)-(78)/[16:48-17:15] the updated, hashed version is presented to a computing device; (70)/[15:4-30] id stored in server; fig6, rc602, (67)-(68)/[14:21-44] content id is cached, i.e. stored (this means that hash values to identify content variations are first stored and then provided to a computing device, as recited by claim 1)}
transmitting the hash value to a caching server {see at least (70)/[15:4-30] id dynamically requested and received} and …  
wherein the hash value allows the caching server to cache the … identified by the hash value at the caching server without caching a remainder of the plurality of content variations, and {see at least (70)-971)/[15:4-52] content is current version; (73)/[15:53-16:11], (80)/[17:28-37] identify latest version and/or purge previous versions}  
wherein the … is mapped to the … in the cache server. {see at least (77)-(78)/[16:48-17:15] generate and store hash value for each content version (Examiner construes it as indexing in cache memory)}  

Kolam does not disclose, however, Adams discloses: 
	… the computing device as a cookie having a cookie value, {see at least fig9D, rc985, [0086] Code section 930 includes code to generate a hash value based on the verification domain strings and the session cookie when the image resource is received and/or generated, and to provide the generated hash value as a cookie to host device 220. (the hashed value is provided to the computing device as a cookie)}   
	… cookie value … {see at least [0086] has value as a cookie} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam to include the elements of Adams.  One would have been motivated to do so, in order to provide the content version to the computer device in a safe mode.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam evidently discloses proving the right content based on a request.  Adams is merely relied upon to illustrate the functionality of transmitting the hash value as a cookie in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as transmitting the hash value as a cookie are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, as well as Adams would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam / Adams.


Kolam, Adams does not disclose, however, Bakar discloses:
generating a snippet of the one or more content variations to exclude content irrelevant to the computing device, the snippet to indicate and enable execution of the one or more content variations on the computing device; {see at least (35)/[7:60-8:42] content associated with a snippet. The claim element “to exclude content irrelevant to the computing device” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution. The claim element “the snippet to indicate and enable execution of the one or more content variations on the computing device” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}    
	… a hash value of the snippet … {see at least (20)/[3:45-4:12] hash value of the snippet
	… snippet … {see at least (35)/[7:60-8:42] content associated with a snippet} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams to include the elements of Bakar.  One would have been motivated to do so, in order to exclude content irrelevant to the computing device.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams evidently discloses proving the right content based on a request.  Bakar is merely relied upon to illustrate the functionality of content variation snippet in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as content variation snippet are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, as well as Bakar would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams / Bakar.


Claims 2-4, 9-11, 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kolam (US 9,401,949), in view of Adams (US 2016/0218881), in further view of Bakar (US 9,379,932), in further view of Kikuchi et al (US 2011/0179075), in further view of Zarn (US 2015/0339330).  
Regarding Claims 2, 9, 16 – Kolam, Adams, Bakar discloses the limitations of Claims 1, 8, 15. Kolam, Adams, Bakar does not disclose, however, Kikuchi discloses:  wherein determining the one or more content variations comprises: 
evaluating targeting criteria for each of a set of content variations for the requested content; {see at least Fig7, rcS702, [0080] At Step S702, user's access authority is acquired as user information from the user management server 120. The user information can be acquired from the user management server 120 as information including the access authority at a user's private level, a domain level, and an open domain level, which are referred to by a user ID of the user after log-on.}
determining, for each content experiment for which the computing device is eligible, one or more content variations to be provided to the computing device. {see at least fig7, rcS705, [0083] At Step S704 if it is judged as a cache hit (yes), the processing proceeds to Step S705, where cache contents corresponding to the hash value is read from the cache memory to acquire a search result, and at Step S706 the acquired contents are sent to the search result creation unit 214 to create a search result, which is sent to the originator of the search request via the network 108, thus ending a series of transactions at Step S712.}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams to include the elements of Kikuchi.  One would have been motivated to do so, in order to select the right content variation.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams evidently discloses proving the right content based on a request.  Kikuchi is merely relied upon to illustrate the functionality of targeting criteria for content variations in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as targeting criteria for content variations are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, as well as Kikuchi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams / Kikuchi.
 
Kolam, Adams, Bakar, Kikuchi does not disclose, however, Zarn discloses: 
determining one or more content experiments that the computing device is eligible for from a set of content experiments; and {see at least [0047]-[0048] experiments may proceed in chronological order; country of origin is eligible (reads on computing device is eligible)} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Bakar, Kikuchi to include the elements of Zarn.  One would have been motivated to do so, in order to select the right content variation.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Bakar, Kikuchi evidently discloses proving the right content based on a request.  Zarn is merely relied upon to illustrate the functionality of content experiments in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as content experiments are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Bakar, Kikuchi, as well as Zarn would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Bakar, Kikuchi / Zarn. 

Regarding Claims 3, 10, 17 – Kolam, Adams, Bakar, Kikuchi, Zarn discloses the limitations of Claims 2, 9, 16. Kikuchi further discloses:  
	wherein the targeting criteria includes one or more of: a computing device type, a source the request originated from, cookies on the computing device, query parameters in the request. geographic location of the computing device, a language of the computing device, a URL, a uniform resource identifier, a header, a flag or an internet protocol (IP) address. {see at least [0080] The user information can be acquired from the user management server 120 as information including the access authority at a user's private level, a domain level, and an open domain level, which are referred to by a user ID of the user after log-on; fig2, rc208, [0048] user authentication, user ID}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Bakar, Kikuchi, Zarn to include additional elements of Kikuchi.  One would have been motivated to do so, in order to select the right content variation.  In the instant case, Kolam, Adams, Bakar, Kikuchi, Zarn evidently discloses proving the right content based on a request.  Kikuchi is merely relied upon to illustrate the additional functionality of targeting criteria in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 4, 11, 18 – Kolam, Adams, Bakar, Kikuchi, Zarn discloses the limitations of Claims 2, 10, 17. Kikuchi further discloses:  wherein evaluating targeting criteria for each of the set of content variations comprises: 
receiving information from the computing device, wherein the information indicates characteristics of one or more of the request, the computing device, a user of the computing device, an application running on the computing device, or information stored on the computing device; {see at least [0080] The user information can be acquired from the user management server 120 as information including the access authority at a user's private level, a domain level, and an open domain level, which are referred to by a user ID of the user after log-on; fig2, rc208, [0048] user authentication, user ID}    
comparing the information to the targeting criteria for each of the set of content variations; and {see at least fig7, rcS703, [0082] access authority (reads on targeting criteria)}   
identifying one or more of the set of content variations having targeting criteria that match the information.  {see at least fig7, rcS704, [0083]-[0084] At Step S704 if it is judged as a cache hit (yes), the processing proceeds to Step S705, where cache contents corresponding to the hash value is read from the cache memory to acquire a search result, and at Step S706 the acquired contents are sent to the search result creation unit 214 to create a search result, which is sent to the originator of the search request via the network 108, thus ending a series of transactions at Step S712.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Bakar, Kikuchi, Zarn to include additional elements of Kikuchi.  One would have been motivated to do so, in order to select the right content variation.  In the instant case, Kolam, Adams, Bakar, Kikuchi, Zarn evidently discloses proving the right content based on a request.  Kikuchi is merely relied upon to illustrate the additional functionality of targeting criteria in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claims 7, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kolam (US 9,401,949), in view of Adams (US 2016/0218881), in further view of Bakar (US 9,379,932), in further view of Kikuchi et al (US 2011/0179075).  
Regarding Claims 7, 14 – Kolam, Adams, Bakar discloses the limitations of Claims 1, 8. Kolam, Adams, Bakar does not disclose, however, Kikuchi discloses:  
	wherein the request is received at an edge node.  {see at least fig1, rc110, rc120, [0035]-[0036] access search server, user management server (reads on edge node, beads on the edge node definition in the specification at [0028]}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Bakar to include the elements of Kikuchi.  One would have been motivated to do so, in order to be able to provide content in a network as well.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Bakar evidently discloses proving the right content based on a request.  Kikuchi is merely relied upon to illustrate the functionality of an edge node in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as an edge node are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Bakar, as well as Kikuchi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Bakar / Kikuchi. 


Claims 5, 12, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kolam (US 9,401,949), in view of Adams (US 2016/0218881), in further view of Bakar (US 9,379,932), in further view of Kikuchi et al (US 2011/0179075), in further view of Zarn (US 2015/0339330), in further view of Michaeli et al (US 2019/0066151).  
Regarding Claims 5, 12, 19 – Kolam, Adams, Bakar discloses the limitations of Claims 1, 9, 15. Kolam, Adams, Bakar does not disclose, however, Kikuchi discloses:  wherein determining the one or more content variations comprises: 
evaluating targeting criteria for each of a set of content variations for the requested content; {see at least Fig7, rcS702, [0080] At Step S702, user's access authority is acquired as user information from the user management server 120. The user information can be acquired from the user management server 120 as information including the access authority at a user's private level, a domain level, and an open domain level, which are referred to by a user ID of the user after log-on.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Bakar to include the elements of Kikuchi.  One would have been motivated to do so, in order to provide the best content.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Bakar evidently discloses proving the right content based on a request.  Kikuchi is merely relied upon to illustrate the functionality of targeting criteria in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as targeting criteria are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Bakar, as well as Kikuchi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Bakar / Kikuchi.  

Kolam, Adams, Bakar, Kikuchi does not disclose, however, Zarn further discloses:  
determining one or more content experiments that the computing device is eligible for from a set of content experiments; and {see at least [0047]-[0048] experiments may proceed in chronological order; country of origin is eligible (reads on computing device is eligible)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Bakar, Kikuchi to include the elements of Zarn.  One would have been motivated to do so, in order to provide the best content.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Bakar, Kikuchi evidently discloses proving the right content based on a request.  Zarn is merely relied upon to illustrate the functionality of determining content experiments in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as determining content experiments are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Bakar, Kikuchi, as well as Zarn would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Bakar, Kikuchi / Zarn.

Kolam, Adams, Bakar, Kikuchi, Zarn does not disclose, however, Michaeli discloses: 
assigning, for each content experiment for which the computing device is eligible, one or more content experiment variations to be provided to the computing device randomly.  {see at least [0089] The assignment of the content variations may be based on a baseline set of decision rules (also referred to herein as a Level 0 recommendation) in which the assignment is performed according to a random distribution that assigns one content variation from two or more content variations (e.g., a control content and one or more variations of the control content) to a target entity, independently of the features of the target entity, i.e., based on zero target features (e.g., 30% of target entities assigned to variation A and 70% to variation B). Alternatively or additionally, the assignment is based on a set of decision rules (e.g., received from a user using an interface) which define one or more common features of the target entity (e.g., 40% of male target entities to variation A, and 60% of female target entities to variation B).}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Bakar, Kikuchi, Zarn to include the elements of Michaeli.  One would have been motivated to do so, in order to give content variations that do not qualify for an experiment also a chance to take part in the experiment.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Bakar, Kikuchi, Zarn evidently discloses caching the content variation and the content hash value together on a cache server.  Michaeli is merely relied upon to illustrate the functionality of providing content variations randomly in the same or similar context.  As best understood by Examiner, since both caching the content variation and the content hash value together on a cache server, as well as providing content variations randomly are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Bakar, Kikuchi, Zarn, as well as Michaeli would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Bakar, Kikuchi, Zarn / Michaeli.  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant is of the opinion that the prior art fails to teach Applicant’s invention. Examiner respectfully disagrees.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits that the prior art of record does not disclose “generating a snippet of the one or more content variations to exclude content irrelevant to the computing device, the snippet to indicate and enable execution of the one or more content variations on the computing device, and generating, by a processing device, a hash value of the snippet, the hash value identifying the snippet to be provided to the computing device, and storing the hash value.” Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Nevertheless, Bakar discloses
generating a snippet of the one or more content variations to exclude content irrelevant to the computing device, the snippet to indicate and enable execution of the one or more content variations on the computing device; {see at least (35)/[7:60-8:42] content associated with a snippet. The claim element “to exclude content irrelevant to the computing device” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution. The claim element “the snippet to indicate and enable execution of the one or more content variations on the computing device” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}    
	… a hash value of the snippet … {see at least (20)/[3:45-4:12] hash value of the snippet
… snippet … {see at least (35)/[7:60-8:42] content associated with a snippet}

Therefore, Bakar discloses the claim limitations. 


The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622